                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BUSINESS PROPERTY LENDING, INC.,

                 Plaintiff,

         v.                                               Case No. 3:18-cv-02227-JPG-MAB

 ADVENTURE 2000, LLC, et al.,

                 Defendants.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Defendants Adventure 2000, LLC and Carlyle Properties—which the parties treat as alter

egos of each other—were the landlords of a commercial property. Their tenant was defendant

Advance Auto Parts. (Compl. ¶ 5, ECF No. 1-1.) The parties had a 15-year lease agreement that

required monthly payments, as you would expect. But two years after Adventure 2000 became the

landlord of the property, they decided to take out a mortgage on it worth $1,227,500. (Id. at ¶¶ 2–

3.) Plaintiff Business Property Lending, Inc.—hereinafter the “Lending Company”—was the

lender. And given the importance of Advance Auto Parts remaining as a tenant at the property, the

mortgage also included a provision that prohibited Adventure 2000 from terminating the store’s

lease without permission from the Lending Company—and a violation of that provision counts as

a default under the mortgage. (Id. at ¶ 3.) This mortgage is the first contract at issue in this case.

       There is a second contract here as well. In connection with the mortgage, the Lending

Company, Adventure 2000, and Advance Auto Parts all signed an agreement that formally

subordinated the lease to the mortgage. (Id. at ¶ 9.) This contract also contains a specific provision

that reads: “[Advance Auto Parts] shall not pay the rent or any other sums becoming due under the

[l]ease more than one (1) month in advance without the prior written consent of [the Lending

                                                   1
Company].” (ECF No. 1-1, p. 137.)

        Adventure 2000 ended up defaulting on its monthly payments under the mortgage, making

the Lending Company entitled to receive rents directly from Advance Auto Parts pursuant to the

two contracts at issue. But instead, Adventure 2000 and Advance Auto Parts quickly signed a new

contract—without the knowledge of the Lending Company—wherein Advance Auto Parts agreed

to pay Adventure 2000/Caryle Properties $352,250 to end the lease early. (Id. at pp. 150–52.) This

contract is specifically titled “Lease Termination Agreement.” (Id. at 150.) It also explains that the

$352,250 payment was “in full satisfaction of any and all monetary obligations due by [Advance

Auto Parts] under the Lease as of the Termination Date.”

        Unsurprisingly, the Lending Company then sued Adventure 2000 and Advance Auto Parts

in state court for breach of contract and civil conspiracy, along with a foreclosure claim on the

property. Advance Auto Parts then removed the case to this Court under a theory of diversity

jurisdiction pursuant to 28 U.S.C. § 1441(b) and 28 U.S.C. § 1446(c). The Court later severed and

remanded the foreclosure claim back to state court, but the breach of contract and civil conspiracy

claims remain. Advance Auto Parts has now moved to dismiss them for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6).

        To avoid dismissal under Rule 12(b)(6) for failure to state a claim, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2). This requirement is satisfied if the complaint: (1) describes the claim in sufficient detail

to give the defendant fair notice of what the claim is and the grounds upon which it rests; and (2)

plausibly suggests that the plaintiff has a right to relief above a speculative level. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); EEOC

v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007). “A claim has facial plausibility



                                                   2
when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly., 550

U.S. at 556). And as always when reviewing one of these types of motions, the Court must accept

as true all allegations in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555 (2007)).

       Here, the Lending Company certainly alleges enough to survive the motion to dismiss. To

state a claim for breach of contract, the Lending Company must allege “(1) the existence of a valid

and enforceable contract; (2) substantial performance by the [Lending Company]; (3) breach of

contract by [Advance Auto Parts]; and (4) resultant injury to the [Lending Company].” Avila v.

CitiMortgage, Inc., 801 F.3d 777, 786 (7th Cir. 2015) (citing W.W. Vincent & Co. v. First Colony

Life Ins. Co., 351 Ill.App.3d 752, 286 Ill.Dec. 734, 814 N.E.2d 960, 967 (2004)). And in this case,

the Lending Company’s breach of contract theory against Advance Auto Parts is predicated on the

contract that (1) subordinated the lease to the mortgage, and (2) reads that “[Advance Auto Parts]

shall not pay the rent or any other sums becoming due under the [l]ease more than one (1) month

in advance without the prior written consent of [the Lending Company].” The Lending Company

says that Advance Auto Parts breached that contract by executing the lease termination agreement

with Adventure 2000/Carlyle Properties, in which Advance paid about $350,000 “in full

satisfaction of any and all monetary obligations due by [Advance Auto Parts] under the

Lease….”

       One of the central features of contract cases is that the attorneys are forced to split hairs

regarding the terms in a contract, and that is what happens here. Advance Auto Parts said that their

$350,000 payment did not breach their contract with the Lending Company because the $350,000

was “in the nature of liquidated damages” rather than payment of rental income—and they further



                                                 3
argue that their contract with the Lending Company was only about rental income. That argument

is antithetical to the plain text of both the contract at-issue as well as the lease termination

agreement. The contract at-issue states that “[Advance Auto Parts] shall not pay the rent or any

other sums becoming due under the [l]ease” without the Lending Company’s prior approval.

And the lease termination agreement specifically instructs that the $350,000 payment was “in full

satisfaction of any and all monetary obligations due by [Advance Auto Parts] under the

Lease.” Crafty attorneys sometimes try to evade contractual obligations by drafting carefully-

sharpened clauses in subsequent contracts, but here, Advance Auto Parts fell on their own sword

by stating in the lease termination agreement that it was in payment of their “monetary

obligations…under the lease”—even though their prior contract with the Lending Company

expressly forbids Advance Auto Parts from paying sums “under the lease” without the approval of

the Lending Company.

       And Advance Auto Parts has not made any compelling arguments to the contrary. They

start by saying that “parties to contracts are best served by rulings enforcing the express terms of

agreements into which they enter.” ADM All. Nutrition, Inc. v. SGA Pharm Lab, Inc., 877 F.3d

742, 749 (7th Cir. 2017). The Court certainly agrees, hence the above analysis on the express terms

of the contracts that Advance Auto Parts signed onto. Advance Auto Parts also cited to a few cases

that say that termination fees and monthly rent are generally treated differently—see Businessland

Rents, Inc. v. Brian Bros., 1991 WL 249679, at *8 (N.D. Ill. Nov. 14, 1991); St. George Chicago,

Inc. v. George J. Murges & Assocs., Ltd., 296 Ill. App. 3d 285, 290, 695 N.E.2d 503, 507 (Il.

1998)—but that does not change anything here, where the contract at-issue reached both the rent

and “any other sums becoming due under the lease,” such as a lease termination agreement that

expressly states that it is in payment of “monetary obligations…under the lease.”



                                                 4
       Advance Auto Parts also argues that the Court should dismiss the civil conspiracy claim—

specifically because civil conspiracy claims predicated on a breach of a contract must include at

least one co-conspirator who is not a party to the contract, but still “has induced [a real party to the

contract] to breach his contract resulting in actual damage.” Blivas v. Klein, 5 Ill.App.3d 280, 282

N.E.2d 210, 213 (Il. 1972). Advance Auto Parts says that since the three parties to the second

contract that subordinated the lease to the mortgage were themselves, the Lending Company, and

Adventure 2000/Carlyle Properties, then there are no non-party co-conspirators here who would

make the Lending Company’s civil conspiracy claim valid. But this argument ignores the fact that

the civil conspiracy claim is also predicated on the mortgage itself—to which Advance Auto Parts

is not a party. (Compl. ¶ 80, ECF No. 1-1.) Since the Lending Company’s theory is that Advance

Auto Parts induced Adventure 2000/Carlyle Properties to breach the mortgage via the lease

termination agreement, the claim certainly passes muster at the Rule 12(b)(6) stage.

                                          CONCLUSION

       For the foregoing reasons, the Court DENIES Advance Auto Parts’s motion to dismiss.

(ECF No. 22.)


IT IS SO ORDERED.

DATED: APRIL 25, 2019
                                                        s/ J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        U.S. DISTRICT JUDGE




                                                   5
